

117 HR 1550 IH: Promoting Resources to Expand Vaccination, Education and New Treatments for HPV Cancers Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1550IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Ms. Castor of Florida (for herself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for a public awareness campaign with respect to human papillomavirus, and for other purposes.1.Short titleThis Act may be cited as the Promoting Resources to Expand Vaccination, Education and New Treatments for HPV Cancers Act of 2021 or the PREVENT HPV Cancers Act of 2021.2.FindingsCongress finds the following:(1)The human papillomavirus (referred to in this Act as HPV) causes six different types of cancer (anal, cervical, oropharynx, penile, vaginal, and vulvar).(2)Almost 35,000 cases of cancer are caused by HPV each year impacting both women and men.(3)About 90 percent of cervical and anal cancers are thought to be caused by HPV.(4)Black and Hispanic women are more likely to get HPV-associated cervical cancer than women of other races and ethnicities.(5)Approximately 60 to 70 percent of oropharynx cancer is tied to HPV.(6)Most HPV infections that can lead to cancer can be prevented by vaccines. (7)HPV vaccines can also help prevent recurrent respiratory papillomatosis, anal and genital warts.(8)Vaccination for HPV is approved for men and women.(9)The vaccines are most effective if administered when an individual is between the ages of 9 and 12.(10)Only about half of adolescents have completed the HPV vaccine series.(11)Certain populations, like adolescents in rural areas and males are less likely to receive the HPV vaccine.(12)Health providers’ recommendation of the vaccine is critical to getting adolescents vaccinated3.HPV vaccine public awareness campaignSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended by adding at the end the following new subsection:(o)HPV vaccine public awareness campaign(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a national campaign to—(A)increase awareness of the importance of HPV vaccination;(B)combat misinformation about HPV vaccination; and(C)increase HPV vaccination rates and completion of the vaccine series, especially among males.(2)ConsultationIn carrying out the national campaign required by paragraph (1), the Secretary shall consult with the National Academy of Medicine, including health care providers and public health associations, nonprofit organizations (including those that represent communities most impacted by HPV-associated cancers and communities with low vaccination rates), State and local public health departments, elementary and secondary education organizations (including student and parent organizations), and institutions of higher education, to solicit advice on evidence-based information for policy development and program development, implementation, and evaluation.(3)RequirementsThe national campaign required by paragraph (1) shall—(A)include the use of evidence-based media and public engagement;(B)be carried out through competitive grants or cooperative agreements awarded to one or more private, nonprofit entities with a history developing and implementing similar campaigns;(C)include the development of culturally and linguistically competent resources that shall be tailored for—(i)communities with high rates of—(I)unvaccinated individuals, including males;(II)individuals with unique health care needs (such as lesbian, gay, bisexual, transgender, and queer individuals); (III)individuals with high rates of cervical cancer and other HPV-associated cancers (such as Black and Hispanic women); and(IV)populations impacted by the increase in oropharynx cancers;(ii)rural communities; and(iii)such other communities as the Secretary determines appropriate;(D)include the dissemination of HPV vaccination information and communication resources to health care providers and health care facilities (including primary care providers, community health centers, dentists, obstetricians, and gynecologists), and such providers and such facilities for pediatric care, State and local public health departments, elementary and secondary schools, and colleges and universities;(E)be complementary to, and coordinated with, any other Federal efforts with respect to HPV vaccination;(F)include message testing to identify culturally competent and effective messages for behavioral change; and(G)include the award of grants or cooperative agreements to State, local, and Tribal public health departments—(i)to engage with communities specified in subparagraph (C), local education agencies, health care providers, community organizations, or other groups the Secretary determines are appropriate to develop and deliver effective strategies to increase HPV vaccination rates; and(ii)to disseminate culturally and linguistically competent resources on the National Breast and Cervical Cancer Early Detection Program and where an individual can access the screenings locally.(4)Options for dissemination of informationThe national campaign required by paragraph (1) may—(A)include the use of—(i)social media, television, radio, print, the internet, and other media;(ii)in-person or virtual public communications; and(iii)recognized, trusted figures;(B)be targeted to specific groups and communities specified in paragraph (3)(C); and(C)include the dissemination of information highlighting each of the following:(i)Recommended age range to get the HPV vaccine.(ii)The benefits of getting vaccinated against HPV, including the potential to not acquire HPV-associated cancers.(iii)HPV vaccine safety and the systems in place to monitor such safety.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2021 through 2025..4.State immunization information system enhancementSection 317(k) of the Public Health Service Act (42 U.S.C. 247b(k)) is amended—(1)in paragraph (1)—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (E)State immunization information systems.; (2)in paragraph (2)—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (E)State immunization information systems.; and(3)by adding at the end the following: (5)In addition to any funds made available under subsection (j) to carry out this subsection, there are authorized to be appropriated to carry out this subsection $50,000,000 for each of fiscal years 2021 through 2025..5.Expanding Research and Education with Respect to HPV-Associated CancersPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following new section:409K.HPV-associated cancers(a)In generalThe Secretary, acting through the Director of the National Cancer Institute, shall expand, intensify, and coordinate programs to conduct and support research with respect to HPV-associated cancers.(b)Coordination with other institutesThe Secretary, acting through the Director of the National Cancer Institute, shall coordinate activities carried out by the Director pursuant to subsection (a) with similar activities carried out by other national research institutes and agencies of the National Institutes of Health to the extent that those Institutes and agencies have responsibilities that are related to HPV-associated cancers.(c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025.(d)HPV-Associated cancerIn this section, the term HPV-associated cancer means cancer associated with the human papillomavirus. .6.Breast and Cervical Cancer Early Detection Program(a)In generalSection 1510(a) of the Public Health Service Act (42 U.S.C. 300n–5(a)) is amended by striking and $275,000,000 for fiscal year 2012 and inserting $275,000,000 for fiscal year 2012, and $300,000,000 for each fiscal years 2021 through 2025.(b)Coordinating committeeSection 1501(d) of the Public Health Service Act (42 U.S.C. 300k(d)) is amended—(1)in the subsection heading, by striking 2020 and inserting 2030; and(2)by striking 2020 and inserting 2025.7.Report to CongressNot later than 2025, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report—(1)that contains a qualitative assessment of the campaign under subsection (o) of section 317 of the Public Health Service Act (42 U.S.C. 247b) and the activities conducted under such campaign; and (2)on, with respect to the impact on cancer associated with human papillomavirus—(A)the activities conducted under subsection (o) of section 317 of the Public Health Service Act (42 U.S.C. 247b), as added by section 3;(B)research conducted under subsection (k) of such section, pursuant to the amendments made by section 4; and(C)section 409K of the Public Health Service Act, as added by section 5. 